Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Bimini Capital Management, Inc. (the "Company") for the fiscal quarter ended September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, G. Hunter Haas, IV, President, Chief Investment Officer, Chief Financial Officer and Treasurer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in the Report. November 9, 2009 /s/ G. Hunter Haas G. Hunter Haas, IV President, Chief Investment Officer, Chief Financial Officer and Treasurer
